McNULTY, Judge.
Appellant was convicted of the offenses of possession of stolen property, possession of burglary tools and of resisting an officer.1 He was sentenced for each offense.
The evidence upon which the convictions of possession of stolen property and resisting an officer are based is sufficient to support said convictions; and no reversible error is made to appear therein. However, concerning the conviction of possession of burglary tools, we are of the view that the record is entirely devoid of any evidence sufficient to support it.
Accordingly, the judgments and sentences entered herein on the charges of possession of stolen property and resisting an officer should be, and they are, hereby affirmed. The judgment and sentence on the charge of possession of burglary tools, however, are hereby reversed, and the cause is remanded with directions that they be vacated and set aside and the defendant be discharged therefrom.
MANN, C. J., and LILES, J., concur.

. § 843.02, F.S.1971, F.S.A.